                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA


    Mai V.,                                                  Case No. 0:18-cv-2994-KMM

              Plaintiff,

    v.
                                                                   ORDER
    Andrew Saul, Commissioner of the Social
    Security Administration,

              Defendant.


         Mai V. (hereinafter “Ms. V”) brought this action challenging the denial of her Social
Security disability insurance benefits and supplemental security income by the
Commissioner of the Social Security Administration (“SSA”).1 This matter is before the
Court on the parties’ cross-motions for summary judgment. Pl.’s Mot., ECF No. 14; Def.’s
Mot., ECF No. 16. For the reasons set forth below, Ms. V’s motion is denied, the
Commissioner’s motion is granted, and this matter is dismissed.

I.       Background

         Ms. V is a forty-one-year-old immigrant from Thailand with a high school
education. For many years, she has suffered from fatigue, depression, anxiety, anemia
chronic pain, muscle stiffness, and tremors in her extremities. She has sought treatment
from myriad medical professionals and has been diagnosed with several different
conditions. These ailments have resulted in Ms. V oscillating between various medication
regimens in the hope of managing her symptoms. Throughout the record are persistent
complaints by Ms. V of fatigue, anxiety, muscle tightness and torpor. Also consistent are
conflicts between differing medical assessments regarding the severity and extent of
Ms. V’s impairments as well as instances of medication noncompliance.

         Ms. V filed an application for disability insurance benefits and supplemental
security income on March 6, 2015. Admin. R. (“R”) at 305–09, ECF No. 12. She alleged

1
 Andrew Saul became the Commissioner of the SSA after this case was filed. He is automatically
substituted as the defendant pursuant to Fed. R. Civ. P. 25(d).


                                               1
disability benefits beginning May 1, 2014. R. at 305. The SSA denied her claims on April
29, 2015, and upon reconsideration on July 15, 2015. R. at 200–05, 212–18. Subsequently,
Ms. V requested a hearing before an Administrative Law Judge (“ALJ”). R. at 219–20. On
May 24, 2017, ALJ Virginia Kuhn heard testimony from Ms. V and medical expert
Dr. James P. Felling, Ph.D, who specializes in clinical psychology. R. at 14, 67. Following
testimony, Ms. V agreed to amend her onset date to September 16, 2015, at which point
ALJ Kuhn ended the hearing. R. at 79–80.

       On July 7, 2017, ALJ Kuhn referred Ms. V’s case to the agency’s Office of Inspector
General, Cooperative Disability Investigations Unit (“CDI”) on suspicion of malingering.
R. at 335, 340. Following the referral, Special Agent Schmiel set up surveillance outside
of Ms. V’s home on August 1, 2017. R. at 341. During surveillance, Special Agent Schmiel
followed a vehicle driven by Ms. V’s boyfriend departing from Ms. V’s residence to an
Ikea store in Bloomington, Minnesota. Id. Upon arrival, Ms. V, her boyfriend, and her
three young children all exited the vehicle and entered the store together. Once inside,
Special Agent Schmiel tracked Ms. V for at least forty minutes. R. at 342. During this
time, Ms. V held her toddler son while they rode up an escalator together, spoke on her
cellphone, took a picture of her children sitting on a bed, inspected items, and manipulated
a rug without noticeable difficulty. R. at 341–42. Ms. V was also observed walking
independently without an assistive device, maintained a normal gait, did not have a
noticeable tremor, only sat down twice (each time for only a few moments), and was not
noticeably anxious or distressed despite being surrounded by other shoppers. Id. After
making these observations for nearly an hour of shopping, Special Agent Schmiel broke
off surveillance. R. at 342. CDI subsequently put together a report describing the results
of the investigation.

       The CDI report was issued on September 5, 2017. R. at 336. The report was served
on the parties and Ms. V requested a supplemental hearing. R. at 270. Before the second
hearing, the CDI report as well as additional medical records were added into the record.
A supplemental hearing was held on February 27, 2018. R. at 81, 295. During the second
hearing, testimony was taken from Ms. V, her boyfriend, and a vocational expert (“VE”),
Jesse Ogren. R. at 88, 102, 118. ALJ Kuhn issued a written decision denying Ms. V’s claim
on June 26, 2018. R. at 14.




                                             2
       In her decision, ALJ Kuhn followed the five-step sequential evaluation process
outlined in 20 C.F.R. § 420.1520(a)–(g). R. at 15–17. The ALJ found that Ms. V had not
engaged in substantial gainful activity (“SGA”) and currently has several severe
impairments, including: 1) major depressive disorder; 2) generalized anxiety disorder;
3) post-traumatic stress disorder; 4) spastic paraparesis; and 5) degenerative disc
disease of the spine. R. at 17. The ALJ determined that Ms. V’s diagnoses of hypertension
and thyroid disorder only minimally affected her ability to work, and thus were not severe
impairments. Id. ALJ Kuhn also determined that there was insufficient evidence in the
record to consider bipolar disorder and fibromyalgia as medically determinable
impairments. Id. Despite having several severe impairments, none of them, alone or in
combination, were sufficient to meet the listed impairments found in 20 C.F.R. Part 404,
Subpart P, Appendix 1. R. at 17–24.

       Next, the ALJ determined Ms. V’s residual functional capacity (“RFC”).
Specifically, ALJ Kuhn found that Ms. V retained the capacity to perform light work with
additional limitations, including that Ms. V’s work must: 1) consist of routine 3–4 step
tasks; 2) have fixed, predictable instructions; 3) be limited to occasional brief and
superficial contact with co-workers and the public; 4) not require teamwork and
collaboration; 5) not have high production quotas; 6) not consist of work at unprotected
heights, with hazards, or tasks that would require balancing; 7) not require climbing of
ladders, ropes or scaffolds with only occasional climbing of ramps and stairs; and 8) only
require occasional stooping, kneeling and crouching, and no crawling. R. at 24. Due to
these limitations, Ms. V was not able to return to her previous work. R. at 33. However,
based on Ms. V’s age, work experience, RFC and the testimony of VE Jesse Ogren, ALJ
Kuhn found that there are jobs that exist in significant numbers in the national economy
that Ms. V can perform. R. at 33. Work as a housekeeper, garment bagger, inserter, and
other sedentary work2 were all jobs that fit within Ms. V’s RFC. R. at 33–35. Therefore,
Ms. V was found not disabled within the meaning of the Social Security Act. R. at 35.

       Ms. V sought review of the ALJ’s decision from the Social Security Appeals
Council, but her request was denied. R. at 1–5. As such, the ALJ’s decision became the
final ruling of the Commissioner. She brings this action arguing primarily that the ALJ


2
  During the hearing, the VE testified concerning sedentary jobs such as an unskilled polisher,
laminator, and stuffer. R. at 123.


                                                3
failed to fully and fairly develop the record. Thus, Ms. V seeks a remand with instructions
to obtain more medical opinions regarding the effect of her combination of impairments.

II.    Legal Standard

       Review of the Commissioner’s denial of an application for disability benefits is
limited and deferential, requiring the denial to be affirmed if it is supported by “substantial
evidence” on the record as a whole. Gann v. Berryhill, 864 F.3d 947, 950 (8th Cir. 2017);
Cline v. Colvin, 771 F.3d 1098, 1102 (8th Cir. 2014). Substantial evidence is less than a
preponderance of the evidence, but is such relevant evidence that a reasonable person
would find it adequate to support the ALJ’s determination. Blackburn v. Colvin, 761 F.3d
853, 858 (8th Cir. 2014). A reviewing court must consider not only the evidence that
supports the conclusion, but also that which detracts from it. Bergmann v. Apfel, 207 F.3d
1065, 1068 (8th Cir. 2000). However, the Commissioner’s decision will not be reversed
simply because substantial evidence might also support a different conclusion. Gann, 864
F.3d at 950. So long as the Commissioner’s decision falls within the “available zone of
choice,” it should be affirmed. Hacker v. Barnhart, 459 F.3d 934, 936 (8th Cir. 2006). In
other words, where the Commissioner’s decision is among the reasonable conclusions
that can be drawn from the evidence on the record as a whole, it will not be disturbed.
See Nicola v. Astrue, 480 F.3d 885, 886 (8th Cir. 2007); Buckner v. Astrue, 646 F.3d 549,
556 (8th Cir. 2011).

III.   Discussion

       Ms. V raises two main arguments in response to the Commissioner’s denial. First,
relying on the Eighth Circuit’s decision in Pate-Fires v. Astrue, Ms. V argues that the ALJ
erroneously “played doctor” by determining that Ms. V’s issues were the result of
medication non-compliance. 564 F.3d 935 (8th Cir. 2008). Next, she contends that the




                                              4
ALJ failed to fully and fairly develop the record to adequately consider the combination
of her impairments. For the reasons that follow, the ALJ’s decision is affirmed.3

       A. Pate-Fires: Non-Compliance as a Symptom of Mental Disorders

       Ms. V argues that the ALJ incorrectly relied on time periods in which she
experienced more severe symptoms due to her noncompliance with medications. She
claims this was wrong because noncompliance was itself a symptom of her mental
impairments as she had trouble with her concentration and memory. Pl’s Mot. at 36–37
(citing Pate-Fires, 564 F.3d at 946–47 (“ALJ’s determination [claimant’s] medical
noncompliance is attributable solely to free will is tantamount to the ALJ ‘playing doctor,’
a practice forbidden by law.”). Specifically, she claims that her mental impairments—
namely depression and anxiety—resulted in reduced cognitive function that caused her
medication noncompliance. Thus, this “symptom” should not be considered against her.
However, Ms. V’s argument misconstrues the holding of Pate-Fires and is not supported
by the record as a whole.

       In Pate-Fires, the claimant suffered from severe mental impairments including
schizoaffective disorder and had a long history of psychotic episodes, which often
resulted in fits of violence and homicidal threats. Pate-Fires, 564 F.3d at 937–41. In fact,
the Pate-Fires claimant was institutionally committed on numerous occasions due to the
severity of her psychotic episodes and underwent intensive forms of mental-health
treatment. Id. Due to these circumstances, the court found that noncompliance was a


3
  In her brief, Ms. V also intimates that the ALJ erroneously gave greater weight to some medical
assessments over others. Since Ms. V failed to fully develop such an argument, it is only briefly
addressed here. Specifically, Ms. V suggests in passing that the ALJ should have given greater
weight to the opinions of Dr. Curt Levang, Ph.D, LP, Dr. Barron, Ph.D, LP, and Dr. Felling on
“Paragraph C” criteria. Pl’s Mot. at 34. However, an ALJ may “discount or even disregard the
opinion of a treating physician where other medical assessments are supported by better or more
thorough medical evidence, or where a treating physician renders inconsistent opinions that
undermine the credibility of such opinions.” Goff v. Barnhart, 421 F.3d 785, 790 (8th Cir. 2005)
(quoting Prosch v. Apfel, 201 F.3d 1010, 1013 (8th Cir. 2000)). And, a treating physician’s opinion
“does not automatically control, since the record must be evaluated as a whole.” Id. (quoting
Bentley v. Shalala, 52 F.3d 784, 786 (8th Cir. 1995) (internal quotations omitted)). Since, as
discussed below, the opinions to which Ms. V would have the ALJ give greater weight are
inconsistent with other substantial evidence it was not error for the ALJ to disregard those
opinions. Id. at 791; See Clevenger v. Social Security Administration, 567 F.3d 971, 974 (8th Cir.
2009) (finding an ALJ need not accept a treating physician’s opinion where it is inconsistent with
substantial evidence).


                                                5
“medically-determinable” symptom of her mental illness, and disability could not be
denied on that basis. Id. at 945. The court emphasized that “the relevant question [is]:
whether [a claimant’s] failure or even refusal to follow the treatment was a manifestation
of [a claimant’s impairments].” Id. at 946 (emphasis added). In Pate-Fires, the evidence
“overwhelmingly” demonstrated noncompliance was attributable to the claimant’s mental
illness as she consistently denied the existence her condition, maintained an attitude of
distrust and suspicion of her physicians, suffered from paranoid delusions and often
displayed manic behavior. Id. The court held where there is overwhelming evidence that
treatment noncompliance is a medically-determinable symptom of a mental impairment,
such that it is a manifestation of the impairment, noncompliance cannot be the basis for
finding a claimant not disabled. Id. at 946–47.

       Here, Ms. V’s mental-health impairments fail to meet the threshold set by the
Pate-Fires court because she does not demonstrate that noncompliance was a medically
determinable symptom that it is a manifestation of the impairment. Id. Although there is
some evidence that Ms. V’s memory, concentration, and insight were limited, particularly
in Dr. Levang’s reports based on Ms. V’s subjective complaints, there is substantial
evidence to the contrary. Indeed, in contrast to Ms. V’s subjective reporting, many of her
providers found she had normal cognitive function with intact memory, attention, and
concentration during the time period between May 2015 and February 2018. R. at 812,
879, 1023, 1130, 1379–80, 1507, 1581, 1665, 1671, 1675, 1713. For instance, from May
2015 to December 2017 Ms. V’s medication manager, Carol Thersleff, CNP, consistently
reported that she was alert, oriented, and maintained normal thought process with intact
insight, memory, and judgment. R. at 812, 879, 1380, 1581, 1665. Ms. V’s primary care
physician, Dr. Sarah Hammes, MD, found her “alert, cooperative, [with] no distress”
during an appointment on February 23, 2016. R. at 1022. In appointments during the
second half of 2017, Megan Schmittdiel, PA-C, reported Ms. V had “intact” short and long
term memory as well as no notable cognitive limitations. R. at 1671, 1675. Finally, during
a medication consultation with Erika Bower, PharmD, in February 2018, Ms. V was found
to know her medications “somewhat well,” as she knew their names and could give a
“general indication” of what they were for at a time when she was prescribed eight
different medications. R. at 1713. In fact, the only consistent complaints regarding
cognitive function Ms. V had during this period was daytime somnolence. R. at 1670–
1677. However, Ms. Schmittdiel believed this was the result of Ms. V taking higher doses


                                             6
of her medication than prescribed. Id. Despite a warning to that effect, Ms. V actually
increased the amount of Carbidopa-Levodopa (i.e. Sinemet) she was taking. R. at 1675.
Overall, the record does not support a finding that noncompliance was a medically
determinable symptom of Ms. V’s illnesses such that it was a manifestation of her
impairments.

       The Eighth Circuit’s decision in Wildman v. Astrue. 596 F.3d 959 (8th Cir. 2010),
further supports this conclusion. In Wildman, the claimant similarly suffered from
depression and alleged concentration and memory limitations, which she argued
prevented her from complying with her physician’s instructions. Id. at 965. However, in
rejecting the application of Pate-Fires, the Wildman court emphasized that the claimant
in Pate-Fires suffered from a severe case of schizoaffective disorder, often spiraling into
manic behavior and paranoid delusions. Id. at 966. Thus, the Wildman court noted that in
Pate-Fires there had been overwhelming evidence that noncompliance was a symptom of
her mental disorders. Id. Moreover, medication noncompliance is common among persons
with such disorders. Id. In contrast, the court found that the Wildman claimant suffered
from depression and there was little evidence “expressly linking [claimant’s] mental
limitations to such repeated noncompliance.” Id. And, as here, there was conflicting
medical evidence regarding the severity of claimant’s alleged memory and concentration
impairments. Id. Consequently, the Wildman court found Pate-Fires inapplicable. Id.

       Cases decided after Wildman are consistent with its narrow interpretation of Pate-
Fires, often declining to find treatment noncompliance to be a symptom of depression and
anxiety: See, e.g., Hensley v. Colvin, 829 F.3d 926, 935 (8th Cir. 2016) (given the record
as a whole, there was no evidence that claimant’s noncompliance “was a medically-
determinable symptom of [his] mental illness.”); Kriss S. v. Berryhill, No. 18-cv-0389,
2019 WL 542942, at * 9 (D. Minn. Jan. 16, 2019) (finding that, based on claimant’s
activities of daily living, statements by her physicians, and her own inconsistent
statements, there was no “objective” medical evidence that noncompliance was a
symptom of her depression and anxiety as required by Pate-Fires); Flint v. Colvin, No.
13-cv-1220,2014 WL 2818665, at *23 (D. Minn. June 23, 2014) (where claimant suffered
from anxiety and depression, she failed to establish “overwhelming” evidence indicating
noncompliance as a symptom of her mental impairments); Clark v. Astrue, No. 11-0577,
2012 WL 512572, at *8-9 (D. Minn. Jan. 20, 2012) (Pate-Fires inapplicable because



                                            7
claimant suffered from depression and no evidence directly links his mental impairments
to failing to seek treatment).

       Ms. V’s case is like those in which courts have found Pate-Fires inapposite. The
overall inconsistency in the record regarding her concentration and memory does not
support a finding that noncompliance was a manifestation of her mental impairments.
Indeed, the record is devoid of objective evidence to establish medication noncompliance
as a medically determinable symptom of her conditions. This is a far cry from the
overwhelming evidence found in Pate-Fires. In sum, the ALJ did not improperly consider
medication noncompliance. See Kriss S., 2019 WL 542942, at *9 (after considering
claimant’s activities of daily living and statements made by her treating physicians, the
record lacked overwhelming evidence that noncompliance was a symptom of her mental
impairments). For these reasons, the Court finds that the ALJ did not err in considering
Ms. V’s periods of medication noncompliance.

       B. ALJ’s Responsibility to Fully and Fairly Develop the Record

       Ms. V next argues is that ALJ Kuhn failed to adequately develop the record on
which she based her decision. Particularly, she contends that the ALJ should have
acquired additional opinions from treating sources to determine how the combination of
her impairments affected her ability to work and whether she would have been expected
to see improved functioning had she complied with her medication regimen. Pl’s Mot. at
36–38. Essentially Ms. V claims that the ALJ lacked an adequate basis in the record to
make an RFC determination.4 However, this argument is unpersuasive. As discussed
below, the ALJ did not fall short of her obligation to properly develop the record and the
RFC determination was supported by substantial evidence in the record.

       It is well settled that an ALJ has an obligation to “fully and fairly” develop the
administrative record in social security disability cases. See, e.g., Nevland v. Apfel, 204
F.3d 853, 857 (8th Cir. 2000); Lauer v. Apfel, 245 F.3d 700, 706 (8th Cir. 2001); Snead
v. Barnhart, 360 F.3d 834, 838 (8th Cir. 2004); Vossen v. Astrue, 612 F.3d 1011, 1016
(8th Cir. 2010); Combs v. Berryhill, 878 F.3d 642, 646–47 (8th Cir. 2017). This duty


4
  Ms. V’s argument can be read as asserting that the record was inadequately developed both as
to medication noncompliance and as to the RFC ultimately adopted. The first aspect of this claim
is fully addressed in section III.A., above, and will not be restated here.


                                               8
“exists independent of the claimant’s burden” because, although the claimant is entitled
to counsel, the disability hearing is “non-adversarial.” Stormo v. Barnhart, 377 F.3d 801,
806 (8th Cir. 2004). As such, the ALJ must neutrally develop the facts. Snead, 360 F.3d
at 838. However, an ALJ need not seek “additional clarifying statements from a treating
physician unless a crucial issue is undeveloped.” Stormo, 377 F.3d at 806; See also
Vossen, 612 F.3d at 1016; Combs, 878 F.3d at 647; Ellis v. Barnhart, 392 F.3d 988, 994
(8th Cir. 2005) (duty to seek clarification from treating physician “arises only if a crucial
issue is undeveloped”). In other words, the ALJ must further develop the record only
when the evidence is insufficient to reach a conclusion about whether the claimant is
disabled. 20 C.F.R. § 404.1520b(b). Where there is substantial evidence upon which an
ALJ can make a decision, the duty to develop is met. Haley v. Massanari, 258 F.3d 742,
749–50 (8th Cir. 2001). Here, the ALJ fully developed the record as no crucial issue was
underdeveloped and the denial was based on substantial evidence.

       Here, the ALJ fully developed the record: no crucial issue was underdeveloped,
and the ALJ’s RFC finding was based on substantial evidence. To make an RFC finding,
an ALJ must consider “all the relevant evidence, including the medical records,
observations of treating physicians and others, and an individual’s own description of [his
or] her limitations.” Combs, 878 F.3d at 646 (quoting Strongson v. Barnhart, 361 F.3d
1066, 1070 (8th Cir. 2004)). An RFC must be supported by some medical evidence. Steed
v. Astrue, 524 F.3d 872, 875 (8th Cir. 2008). That said, there is no requirement that an
RFC be supported by a specific medical opinion. Hensley v. Colvin, 829 F.3d 926, 932
(8th Cir. 2016). What is more, an RFC determination is not limited to consideration of
medical evidence exclusively. Harvey v. Colvin, 839 F.3d 714, 717 (8th Cir. 2016). An
ALJ may consider all the record evidence, so long as some supporting evidence from a
professional is considered. See 20 C.F.R. § 404.1545. Ultimately, an ALJ “bears the
primary responsibility” for assessing a claimant’s residual functional capacity based on
all the relevant evidence. Wildman, 596 F.3d at 969 (internal quotations omitted).

       Here, the record as a whole demonstrates that substantial evidence, both medical
and otherwise, supports the RFC finding. On multiple occasions from November 2015 to
November 2017, Ms. V was found to have either a normal or only slightly abnormal gait,
was able to ambulate effectively during appointments without an assistive device, did not
have a tremor or only a very mild one, and was found to have full range of motion in her



                                             9
extremities with normal strength. R. at 936, 940, 944, 1018, 1022, 1214, 1309, 1313,
1432, 1528, 1675. In an appointment with Dr. Hammes on November 23, 2015, Ms. V was
reported to be “[a]ble to ambulate around the exam room with equal movement, strength
and normal coordination of the upper and lower extremities symmetrically.” R. at 936.
Another appointment with Dr. Hammes on September 15, 2016, demonstrated Ms. V was
still able to walk around the room without assistance and had restricted tremors, yet she
still requested a walker. R. at 1214. Merely two months later, on November 22, 2016,
Dr. Hammes reported Ms. V was “all normal” referencing no sign of tremors and Ms. V
could still move around the room with equal movement strength and normal coordination.
R. at 1309.

      At a May 5, 2017 appointment, Dr. Hammes did not report a tremor, reported
normal ambulation, and noted Ms. V recalled what medications she was taking without
having them with her. R. at 1430–32. However, it was reported that Ms. V was using a
walker upon her arrival. Id. That said, during this time, on May 2, 2017, Ms. V saw
neurologist Dr. Robert G. Jacoby, MD, who observed muscle tightness and tremors. R. at
1424. Dr. Jacoby hypothesized these issues were the result of her medications and
provided an updated prescription. R. at 1424–25. A month later, Ms. V reported to
Dr. Hammes with a cane, but was noted to walk around the exam room with only slight
stiffness. R. at 1527–28. At this appointment, Dr. Hammes specifically noted that a
medication shift was helping. R. at 1527. Indeed, a follow-up with Dr. Jacoby found
Ms. V’s symptoms significantly improved with better arm swing, ambulation, and less
muscle tightness. R. at 1500. During appointments with Dr. Jacoby’s office in late 2017,
Ms. Schmittdiel reported a full range of motion in the upper and lower extremities, normal
cognition, 5/5 strength, and a normal gait. R. at 1670–77. In fact, the only issues which
Ms. Schmittdiel noted were the result of medication noncompliance. Id. This evidence
provides a substantial basis to support the ALJ’s RFC determination.

      Finally, as ALJ Kuhn found, the medical evidence and other evidence in the record
are not entirely consistent with Ms. V’s subjective complaints. This finding requires
consideration of several factors: the claimant’s daily activities; the duration, frequency
and intensity of pain; dosage and effectiveness of medication; precipitating and
aggravating factors; and functional restrictions. Polaski v. Heckler, 739 F.2d 1320, 1322
(8th Cir. 2008). In making a determination based on these criteria, subjective complaints



                                           10
may be discounted “if there are inconsistencies in the evidence as a whole.” Baldwin, 349
F.3d at 558. These factors need not be examined methodically so long as they are
weighed against the entire record, See Lowe v. Apfel, 226 F.3d 969, 972 (8th Cir. 2000),
and the list is not exhaustive. Moreover, credibility is primarily for the ALJ to assess, not
the courts. Schwandt v. Berryhill, 926 F.3d 1004, 1012 (8th Cir. 2019) (“[W]e will defer
to credibility determinations that are supported by good reasons and substantial
evidence.”); Benskin v. Bowen, 830 F.2d 878, 882 (8th Cir. 1987). Here, the ALJ’s
conclusion that Ms. V’s subjective complaints are inconsistent with the evidence as a
whole is well supported by the record.

        In many of her visits to the office of treating psychologist, Dr. Levang, during the
period between March 2015 and January 2018, Ms. V complained of uncontrollable
anxiety attacks, an inability to go out into the public due to her anxiety, chronic pain,
muscle stiffness, lack of energy, confusion, and an inability to walk for more than five
minutes without an assistive device, and she would present with poor personal grooming
as well as noticeable tremors. R. at 831–38, 899-905, 951–954, 1165–75, 1350–60, 1482–
88, 1612–19. On one such visit, Ms. V claimed she did not go to a Hmong New Year
celebration because merely thinking about the large crowds made her shaky. R. at 954.
Based on all of Ms. V’s subjective complaints, Dr. Levang opined that her mental-health
symptoms were “slow progressing” in treatment. R. at 1678. However, Ms. V’s subjective
complaints are inconsistent with much of the evidence in the record over the same time
period.

        For instance, at many of Ms. V’s physical therapy sessions she would arrive
without a walker and declined to use the facility’s walker after therapy sessions lasting
approximately forty-five minutes. R. at 984, 1060, 1066, 1068, 1071, 1100–01, 1471. At
a September 2017 appointment with Dr. Hammes, Ms. V appeared “well” with “no
apparent distress” and there was no note of tremors. R. at 1530–32. In addition,
Ms. Thersleff often provided quite different reports regarding Ms. V’s overall appearance,
physical symptoms, and mental functions when compared to her subjective complaints to
Dr. Levang. Ms. Thersleff found Ms. V generally appeared suitable, maintained acceptable
physical functions, and her cognition was intact. R. at 812, 879, 1108, 1112, 1376, 1581,
1665.




                                             11
      Ms. V’s activities of daily living during the relevant period were also not entirely
consistent with her subjective complaints. She was the only adult at her residence, was
the primary caretaker of her three young children, searched for a preschool for her
youngest child, went to church, took her children to the mall and swimming at the YMCA,
went to a church picnic, presented as well-groomed with a clean living space at a mental-
health evaluation, and sought Section 8 housing primarily by herself. R. at 1124, 1144,
1147, 1448, 1158, 1626, 1632. And she was observed by CDI shopping without assistance
at a crowded store. R. at 340–42. This, considered in conjunction with the evidence
demonstrating higher levels of mental and physical functioning discussed above, provided
ample evidence for the ALJ to discount Ms. V’s subjective complaints based on their
inconsistency with the record as a whole.

      Considering the substantial evidence supporting ALJ Kuhn’s RFC determination,
she had no further duty to develop the record. ALJ Kuhn’s determination was supported
by both medical and nonmedical evidence and there was adequate support in the record
as to all crucial issues. Moreover, substantial evidence supported the ALJ’s finding that
Ms. V’s subjective complaints were not entirely consistent with the record as a whole. As
such, this 1714-page record was sufficiently developed and it supports the RFC finding.

IV.   Conclusion

      Based on the discussion above, Mai V’s Motion for Summary Judgment [ECF
No. 14] is DENIED, the Commissioner’s Motion for Summary Judgment [ECF No. 16] is
GRANTED, and this action is DISMISSED WITH PREJUDICE.

      Let Judgment be entered accordingly.

 Date: November 20, 2019                     s/Katherine Menendez
                                             Katherine Menendez
                                             United States Magistrate Judge




                                            12
